   Case 3:20-cr-20619-RHC-EAS ECF No. 1, PageID.1 Filed 12/07/20 Page 1 of 4




                                                       Case: 2:20−mj−30505
                                                       Assigned To : Unassigned
                                                       Assign. Date : 12/7/2020
                                                       Description: RE: JUAN MANUEL
                                                       RODRIGUEZ−TAPIA (EOB)




December 7, 2020

      Ann Arbor, MI
Case 3:20-cr-20619-RHC-EAS ECF No. 1, PageID.2 Filed 12/07/20 Page 2 of 4
Case 3:20-cr-20619-RHC-EAS ECF No. 1, PageID.3 Filed 12/07/20 Page 3 of 4
Case 3:20-cr-20619-RHC-EAS ECF No. 1, PageID.4 Filed 12/07/20 Page 4 of 4




 December 7, 2020
